Citation Nr: 1646291	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  14-32 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1976 with the Navy and from June 1978 to November 1978 with the Coast Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In September 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

Finally, a June 2016 statement from the Veteran appears to raise the issues of entitlement to service connection for attention deficit disorder, depression, anxiety, erectile dysfunction, low testosterone and dysphagia, based on being "exposed to aspestes" while stationed on a ship built in 1947.  Effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, the Veteran's claims are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

During his September 2015 Board hearing, the Veteran claimed that his nonservice-connected disorders, including diabetes, attention deficit disorder, and a form of gastroesophageal reflux disease (GERD) rendered him unemployable.  The Veteran also reported that he had applied for Social Security Administration (SSA) disability benefits.  Given that the grant of SSA benefits would affect whether the Veteran meets countable income requirements for a nonservice-connected pension, the Board must remand to obtain such information. 

In the August 2012 application, the Veteran reported that he received retirement benefits from his last employer of approximately $788 per month and had no other income source.  He further indicated that his income would likely decrease.  However, during his September 2015 Board hearing, he reported netting $1,177 per month.  The Department of Housing and Urban Development (HUD), in August 2013, reported that the Veteran had retired in September 2007, but did not include any information regarding retirement benefits.  The AOJ should have the Veteran verify the sources of his income, as well as, have HUD verify any retirement benefits paid, as such information would also impact a determination of the Veteran's countable income.

A March 2016 letter from the State of Washington Department of Social and Health Services, Division of Vocational Rehabilitation, documents that the Veteran had a case with them that was closed in March 2016.  The letter indicated that the case was closed because "I have decided that your mode of transportation, your motorcycle, is not always practical and not always reliable...also decided that you are not medically stable due to your diabetes being out of control."  The Veteran's condition appears to have worsened since his August 2013 VA examination.  As such, a new VA examination may be warranted, especially if the Veteran meets countable income requirements for pension.  Additionally, the AOJ should attempt to obtain those vocational rehabilitation records, as such records would be pertinent to the present claim.

Finally, the March 2016 letter also referred the Veteran for medical treatment for stabilization.  Also, in the March 2013 medical expense report, the Veteran indicated receiving treatment, of at least medications, from VA.  The Veteran should be given an opportunity to identify any VA and non-VA healthcare provider who treated him for his nonservice-conncected disorders related to his claim of unemployability.  After securing any necessary authorization from him, obtain all identified treatment records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should give the Veteran an opportunity to identify any VA and non-VA healthcare provider who treated him related to his claim of unemployability due to nonservice-connected disorders.  

(b) The AOJ should give the Veteran an opportunity to identify any vocational rehabilitation records, such as from the State of Washington Department of Social and Health Services, Division of Vocational Rehabilitation.

After securing any necessary authorization from him, obtain all identified records.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c), (e).

(c)  The AOJ should request that the Veteran provide information regarding his employment and income during the appeal period for nonservice-connected pension purposes.

2.  (a) The AOJ should obtain all unassociated VA treatment records.  

(b) The AOJ should obtain all unassociated SSA income and disability records.

(c)  The AOJ should obtain income information from HUD as to the Veteran's retirement benefits.

All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been accomplished, the AOJ should perform any additional development it deems warranted, to possibly include obtaining a VA examination/medical opinion as to the severity of any nonservice-connected disorders and functional effects of such disorders on employability.  

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




